DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 6/19/2019. It is noted, however, that applicant has not filed a certified copy of the IN 201911024519 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savall (CN 108472083 A) (refer to the translated copy for citations).
Regarding claim 1, Savall discloses a surgeon input device for controlling a robotic surgical system (eg. Abstract), comprising: a housing (eg. Fig. 2A, partly 120); at least one sensor disposed within the housing and the at least one sensor (eg. Pg. 3 capacitive sensor), in operative communication with an electromagnetic signal transmitter (eg. Page 6-7), configured to detect at least one of a position and orientation of a surgeon's hand within a predefined electromagnetic field generated by the electromagnetic signal transmitter (eg. Pg. 5); at least one button protruding out of the housing and the at least one button configured to open and close an end-effector of a surgical instrument (eg. Pg. 3 and 16, buttons or other inputs for controlling end effector actuation); and at least one sensor disposed within the housing, the at least one sensor configured to detect a compression and decompression of the at least one button and send a signal via a sensor wire to a control system to regulate opening and closing of the end effector of the surgical instrument (eg. Pg. 3, 9, 16).
Regarding claim 2, Savall discloses he housing comprising a capacitive sensor to detect presence of the surgeon's hand (eg. Pg. 3).
Regarding claim 3, Savall discloses the at least one sensor is an electromagnetic sensor or an Inertial Measurement Unit (IMU) sensor (eg. Pg. 9 accelerometer, gyroscope, magnetometer, etc.).
Regarding claim 4, Savall discloses the surgeon input device in operative communication with the control system via a wireless means such as Bluetooth (eg. Pg. 5).
Regarding claim 5, Savall discloses a support structure  positioned within the housing ; a lever with a spring affixed in a hollow recess of the support structure  by means of a shaft ; the at least one button  having an extruding portion  configured to push the lever , wherein the at least one sensor  detects the lever  being pushed to send a signal to the control system to regulate the opening and closing of the jaws of the end effector of the surgical instrument (eg. Pg. 9).
Regarding claim 6, Savall discloses the at least one sensor is an optical sensor (eg. Pg. 3).
Regarding claim 7, Savall discloses the at least one sensor is a force sensor (eg. Pg. 9. Grip or squeeze sensors)
Regarding claim 8, Savall discloses the surgeon input device configured to provide an input to the control system to transform motion of the surgeon's hand into motion of the end-effector of the surgical instrument (eg. Pg. 5).
Regarding claim 9, Savall discloses the surgeon input device is made of polycarbonate plastic (eg. Pg. 13 and 16 rigid plastic).
Regarding claim 10 Savall discloses the housing comprising an outer surface configured to be gripped Page 4 of 6by the surgeon' s hand and to facilitate translation and rotation of the housing by the surgeon' s hand (eg. Pg. 5, 7, and 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792